Per Curiam.
The issues in this appeal, which was certified on our own motion prior to argument in the Appellate Division, are the same as those presented in Port of New York Authority v. Heming and Cervieri, 33 N. J. 144. *172The parties having agreed that the determination in that ease would be controlling, and our opinion affirming the judgment therein having been filed, the judgment herein is accordingly affirmed.
For affirmance—Chief Justice Weintbaub, and Justices Jacobs, Ebancis and Hall—4.
For reversal—Justices Pboctoe and Sohettino—2.